Citation Nr: 1811440	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from August 1973 to December 1973, the United States Army from March 1974 to May 1975, and the United States Air Force from June 1976 to October 1977.  Pursuant to a July 2016 administrative decision, VA determined that the last period of service with the Air Force is dishonorable for VA purposes.  As such, no compensation based on that period of service is payable.  See 38 C.F.R. § 3.12 (2017).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that declined to reopen the Veteran's previously denied claim of entitlement to service connection for schizophrenia.

In December 2010, the Board reopened the claim of entitlement to service connection for paranoid schizophrenia, and remanded the issue for additional evidentiary development. 

In May 2017, the Board again remanded the issue for additional evidentiary development, to include retrieval of updated medical records and a new VA examination.


FINDING OF FACT

The Veteran has a present diagnosis of paranoid schizophrenia, which began within one year of discharge from qualifying active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.384, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a grant of service connection for an acquired psychiatric disorder, to include schizophrenia.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110 (2012).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, listed chronic diseases, to include psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384.

The Board finds that the Veteran has a present diagnosis of paranoid schizophrenia, which is a psychosis.  As such, the determinative issue is whether his schizophrenia manifested to a compensable degree within one year of a period of qualifying active duty service.

The Veteran reported that he started experiencing symptoms of paranoid schizophrenia around the end of the second period of service, which was with the Army.  In June 1976, prior to joining the Air Force, he reported a psychiatric hospitalization and subsequent diagnosis of paranoid schizophrenia.  The records from any such hospitalization cannot be obtained as they were destroyed within 7 years of hospitalization per hospital policy.  

The Veteran's service treatment records from the Army show a pattern of habitual drug use while stationed in Germany.  In May 1975, he was hospitalized for observation, and reported using heroin to cope with symptoms of depression related to his deployment.  The Veteran was enrolled in an Army treatment program, but, according to treatment records, showed no desire to rehabilitate himself.  An undated certificate in his service treatment records written by an Army Captain endorsed erratic behavior by the Veteran prior to his discharge.  The Veteran was subsequently discharged under Chapter 13.  

The Veteran enlisted with the Air Force in June 1976.  By December 1976, the Veteran was court martialed for a number of violent offenses against superior officers and military police.  He was found guilty by a special court and sentenced to a term in military prison.  In June 1977, while in prison, he attempted suicide.  He was then out processed by the Air Force in October 1977.

Private medical evidence of record indicates an initial psychiatric diagnosis in 1975, and subsequent hospitalization in 1976.  While again hospitalized in a private facility in May-June, 1982, the Veteran was treated for undifferentiated schizophrenia.  Similarly, during a hospitalization in 2000, the Veteran reported symptoms of his psychiatric disorder beginning around 1975. 

In January 2018, a Staff Psychiatrist at a VA Medical Center (VAMC) reviewed the Veteran's military and medical history in order to provide an opinion as to the etiology of his schizophrenia.  The psychiatrist reported that the Veteran suffered from chronic paranoid schizophrenia, and had a lifetime of work and personal impairment related to the condition.  The Veteran's history reflected an approximate onset of schizophrenia around the age of 18 or 19, which was typical for the course of the disorder, which placed onset within one year of discharge from the Army.  The Veteran's history of erratic behavior documented in the court martial proceedings was consistent with this timeline.  Although records from the Veteran's initial hospitalization were no longer available, subsequent private treatment records noted the 1976 hospitalization as treatment for auditory hallucinations, which was also consistent with the course for the disorder.  The psychiatrist's opined that the Veteran more likely than not developed paranoid schizophrenia during and within one year of an eligible service period, and the disorder was related to military service. 

The Board acknowledges that the July 2017 VA examiner did not reach the same conclusion regarding the etiology of the Veteran's schizophrenia; however, the opinion offered was cursory, and dismissed the Veteran's competent lay reports of medical diagnoses incurred around periods of active duty service.  As such, the Board finds the opinion of the Staff Psychiatrist more probative on the matter as it provides a detailed psychological history of the Veteran's symptoms and a thorough rationale for its conclusion.  

Resolving doubt in favor of the Veteran, the probative evidence of record supports a finding that the Veteran's schizophrenia manifested to a compensable degree within one year of his period of qualifying active duty service.  As such, service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


